DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-5, 7, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US PGPub 2017/0033003, hereinafter referred to as “Song”).
Song discloses the semiconductor device substantially as claimed.  See figures 20-23 and corresponding text, where Song shows, in claim 1, a semiconductor device structure comprising: 
a source/drain element (110), the source/drain element (110) having a top surface (figure 23; [0129-0132]); 
a dielectric layer (120) having a trench (H10) and a top surface, the trench (H10) having sidewalls, wherein the sidewalls of the trench extend from the top surface of the dielectric layer (120) to the top surface of the source/drain element (110) (figure 23; [00129-0132]); 
a barrier layer (130) on the side walls of the trench (H10) and the top surface of the source/drain element (110), the barrier layer (130) (figure 23; [0129-0132]); and a metal (140) in the trench (H10) and directly contacting the barrier layer (130) (figure 23; [0129-0132]).  

However, Song fails to explicitly show, in claim 1, having at least two layers of two dimensional materials, wherein each layer is made of a different two dimensional material.
Song teaches in [0046-0050], that the diffusion barrier layer may include different type 2D material layers where a first 2D material layer among the plurality of 2D material layers may include the non-graphene based 2D material. In addition, Song 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute having at least two layers of two dimensional materials, wherein each layer is made of a different two dimensional material, in the device of Song, according to the teachings of Song, with the motivation of having diffusion barrier layers with excellent electrical characteristics and provide very small thicknesses that are suitable for high-integration devices
Song shows, in claim 2, wherein the two dimensional material comprises transition metal dichalcogenide (MX2) materials ([0095]).  
Song shows, in claim 3, wherein the transition metal dichalcogenide (MX2) materials further comprises M being a transition metal selected from the group consisting of Sc, Y, La, Ac, Ti, Zr, Hf, Rf, V, Nb, Ta, Fa, Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pb, Pt, Cu, Ag, Au, Zn, Cd, Hg, and X being a chalcogen selected from the group consisting of S, Se and Te ([0095]).  
Song shows, in claim 4, wherein the two dimensional material comprises h-BN, graphene, borophene, silicence, phosphorene and boroncarbonitrides, or a combination thereof ([0100], [0131]).  
Song shows, in claim 5, wherein the barrier layer is a nano-laminate structure having a total thickness of less than 1 nm ([0131]).  
in claim 7, wherein a top surface of the metal is substantially co-planar with the top surface of the dielectric layer (figure 23; [0129-0132]).
Song shows, in claim 10, wherein each layer of two dimensional material is between 3 to 5A thick ([0131]).  

Song shows, in claim 11, a semiconductor device structure comprising: 
a semiconductor substrate having a source/drain element (110), the source/drain element (110) having a top surface (figure 23; [0129-0132]);KMLT325-US-NP3Serial No.: 16/368, 836 Response to Non-Final Office Action dated June 24, 2021
a dielectric layer (120) having a trench (H10) and a top surface the trench (H10) having sidewalls, wherein the sidewalls of the trench (H10) extending from the top surface of the dielectric layer (120) to the top surface of the source/drain element (110) (figure 23; [0129-0132]); 
a nano-laminate barrier layer (130) comprising the top surface of the source/drain element (110) and the sidewalls of the trench (H10); and 
a metal (140) in the trench (H10) and directly contacting the barrier layer (130) (figure 23; [0129-0132]).  

However, Song fails to explicitly show, in claim 11, a nano-laminate barrier layer comprising at least two layers of two dimensional materials the top surface of the source/drain element and the sidewalls of the trench, wherein each layer is made of a different two dimensional material.


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute a nano-laminate barrier layer comprising at least two layers of two dimensional materials the top surface of the source/drain element and the sidewalls of the trench, wherein each layer is made of a different two dimensional material, in the device of Song, according to the teachings of Song, with the motivation of having diffusion barrier layers with excellent electrical characteristics and provide very small thicknesses that are suitable for high-integration devices

Song shows, in claim 12, wherein the two dimensional material comprises transition metal dichalcogenide (MX2) materials ([0095]).  

Song shows, in claim 13, wherein the two dimensional material comprises h-BN, graphene, borophene, silicence, phosphorene and boroncarbonitrides, or a combination thereof ([0100], [0131]).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        January 8, 2022